 



Exhibit 10.2

 

SHARE PURCHASE AGREEMENT

 

SHARE PURCHASE AGREEMENT (this “Agreement”) made as of October 15, 2014 between
Pershing Gold Corporation, a Nevada corporation (the “Company”), and the
subscriber identified on Exhibit A annexed hereto (the “Subscriber”).

 

WITNESSETH:

 

WHEREAS, the Company has offered (the “Offering”) to sell, and the Subscriber
has agreed to purchase, __________ shares (the “Shares”) of the Company’s common
stock par value $0.0001 per share (the “Common Stock”) at a negotiated price of
$0.28 per Share (the “Share Purchase Price”);

 

WHEREAS, the Offering is to an “accredited investor” (as that term is defined by
Rule 501(a) of Regulation D (“Regulation D”) promulgated by the Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “Securities Act”);

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon the exemption from registration requirements of the
Securities Act afforded by Section 4(a)(2) of the Securities Act and Rule 506 of
Regulation D promulgated by the SEC under the Securities Act and/or pursuant to
the exclusion from the registration requirements of the Securities Act afforded
by Rule 903 of Regulation S promulgated by the SEC under the Securities Act;

 

WHEREAS the subscription for the Shares will be made in accordance with and
subject to the terms and conditions of the Subscription Agreement; and

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.           SUBSCRIPTION FOR SHARES

 

1.1           Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to purchase from the Company, and
the Company agrees to sell to the Subscriber, the Shares at a price per Share
equal to the Share Purchase Price, for the aggregate purchase price as is set
forth on Exhibit A hereto. The aggregate purchase price is payable by wire
transfer as follows:

 

[OMITTED]

 

1.2           The Subscriber understands acknowledges and agrees that, except as
otherwise set forth herein or otherwise required by law, the Subscriber is not
entitled to cancel, terminate or revoke this Agreement or any agreements of the
Subscriber hereunder and that this Agreement and such other agreements shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns.

 

 

 

 

II.          REPRESENTATIONS BY SUBSCRIBER

 

The Subscriber hereby represents and warrants to the Company that its
representations in the Subscription Agreement and Canadian Accredited Investor
Certificate entered into in connection with this Agreement are true and correct
as of the date hereof.

 

III.         REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber that:

 

3.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to own and use
its properties and its assets and conduct its business as currently conducted.
Each of the Company’s subsidiaries identified on Schedule 3.1 hereto (the
“Subsidiaries”) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation with the
requisite corporate power and authority to own and use its properties and assets
and to conduct its business as currently conducted. Neither the Company, nor any
of its Subsidiaries is in violation of any of the provisions of its respective
articles of incorporation, by-laws or other organizational or charter documents,
including, but not limited to the Charter Documents (as defined below). Each of
the Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the Shares
and/or this Agreement, (ii) material adverse effect on the results of
operations, assets, business, condition (financial and other) or prospects of
the Company and its Subsidiaries, taken as a whole, or (iii) material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under this Agreement, the Subscription Agreement, the
Registration Rights Agreement and all exhibits, supplements and schedules
thereto, as such may be amended from time to time (collectively the “Transaction
Documents”) (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

3.2           Capitalization and Voting Rights. The authorized, issued and
outstanding capital stock of the Company is as set forth in Schedule 3.2 hereto
and all issued and outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable. Except as set forth in Schedule
3.2 hereto, (i) there are no outstanding securities of the Company or any of its
Subsidiaries which contain any preemptive, redemption or similar provisions, nor
is any holder of securities of the Company or any Subsidiary entitled to
preemptive or similar rights arising out of any agreement or understanding with
the Company or any Subsidiary by virtue of any of the Transaction Documents, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (ii) neither the Company nor any
Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement except for its equity incentive
plans set forth on Schedule 3.2; and (iii) except as set forth in Schedule 3.2
there are no outstanding options, warrants, agreements, convertible securities,
preemptive rights or other rights to subscribe for or to purchase or acquire,
any shares of capital stock of the Company or any Subsidiary or contracts,
commitments, understandings, or arrangements by which the Company or any
Subsidiary is or may become bound to issue any shares of capital stock of the
Company or any Subsidiary, or securities or rights convertible or exchangeable
into shares of capital stock of the Company or any Subsidiary. Except as set
forth in Schedule 3.2 and as otherwise required by law, there are no
restrictions upon the voting or transfer of any of the shares of capital stock
of the Company pursuant to the Company’s Charter Documents (as defined below) or
other governing documents or any agreement or other instruments to which the
Company is a party or by which the Company is bound. The shares of capital stock
of the Subsidiaries are owned by the Company, free and clear of any mortgages,
pledges, liens, claims, charges, encumbrances or other restrictions
(collectively, “Encumbrances”). All of such outstanding capital stock of the
Company and the Subsidiaries has been issued in compliance with applicable
federal and state securities laws. The issuance and sale of the Shares as
contemplated hereby will not obligate the Company to issue shares of Common
Stock or other securities to any other person (other than the Subscriber), and
except as set forth in Schedule 3.2, will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security. The
Company is not a party to any outstanding stockholder purchase rights and does
not have a “poison pill” or any similar arrangement in effect giving any person
the right to purchase any equity interest in the Company upon the occurrence of
certain events.

 

-2-

 

 

3.3           Authorization; Enforceability. The Company has all corporate
right, power and authority to enter into, execute and deliver this Agreement and
each other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, including, but not limited to the Transaction Documents and to perform
fully its obligations hereunder and thereunder. All corporate action on the part
of the Company, its directors and stockholders necessary for the (a)
authorization, execution, delivery and performance of this Agreement and the
Transaction Documents by the Company; and (b) authorization, sale, issuance and
delivery of the Shares contemplated hereby and the performance of the Company’s
obligations under this Agreement and the Transaction Documents has been taken.
This Agreement and the Transaction Documents have been duly executed and
delivered by the Company and each constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its respective terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy. The Shares are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Encumbrances other than restrictions on transfer provided for in the Transaction
Documents. Except as set forth on Schedule 3.3 hereto, the issuance and sale of
the Shares contemplated hereby will not give rise to any preemptive rights or
rights of first refusal on behalf of any person other than the Subscriber.

 

3.4           No Conflict; Governmental Consents.

 

(a)          The execution and delivery by the Company of this Agreement and the
Transaction Documents, the issuance and sale of the Shares and the consummation
of the other transactions contemplated hereby or thereby do not and will not (i)
result in the violation of any law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound including without limitation all foreign, federal,
state and local laws applicable to its business and all such laws that affect
the environment, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect, (ii) conflict with or violate any
provision of the Company’s Articles of Incorporation (the “Articles”), as
amended or the Bylaws, (and collectively with the Articles, the “Charter
Documents”) of the Company, and (iii) conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
or without due notice or lapse of time or both) a default or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
due notice, lapse of time or both) under any agreement, credit facility, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which the Company or any Subsidiary is a party or by which any
of them is bound or to which any of their respective properties or assets is
subject, nor result in the creation or imposition of any Encumbrances upon any
of the properties or assets of the Company or any Subsidiary.

 

-3-

 

 

(b)          No approval by the holders of Common Stock or other equity
securities of the Company is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the other Transaction Documents or in connection with the
authorization, issue and sale of the Shares except as has been previously
obtained.

 

(c)          No consent, approval, authorization or other order of any
governmental authority or any other person is required to be obtained by the
Company in connection with the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents or in
connection with the authorization, issue and sale of the Shares except such
post-sale filings as may be required to be made with the SEC and with any state
securities regulatory authority, all of which shall be made when required.

 

3.5           Consents of Third Parties. No vote, approval or consent of any
holder of capital stock of the Company or any other third parties is required or
necessary to be obtained by the Company in connection with the authorization,
execution, delivery and performance of this Agreement and the other Transaction
Documents or in connection with the authorization, issue and sale of the Shares
except as previously obtained, each of which is in full force and effect.

 

3.6           Shell Company Status; SEC Reports; Financial Statements. The
Company has (a) for the twelve (12) months preceding the filing of the Company’s
Annual Report on Form 10-K of the fiscal year ended December 31, 2013 (the “2013
10-K”) (or such shorter period as the Company was required by law to file such
reports) (i) disclosed all material information required to be publicly
disclosed by it on Form 8-K, (ii) filed all reports on Form 10-Q and Form 10-K
and (iii) filed all other reports (other than any Form 8-K) required to be filed
by it under the Securities Act and the Securities Exchange Act of 1934, as
amended, including pursuant to Section 13(a) or 15(d) thereof (the “Exchange
Act”) and (b) since the filing of the 2013 10-K, the Company has filed all
reports required to be filed by it under the Securities Act and Exchange Act,
(the foregoing materials being collectively referred to herein as the “SEC
Reports” and, together with the Schedules to this Agreement (if any), the
“Disclosure Materials”) on a timely basis or has timely filed a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the aggregate and in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the footnotes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

-4-

 

 

3.7           Licenses. Except as otherwise set forth in the SEC Reports, the
Company and its Subsidiaries have sufficient licenses, permits and other
governmental authorizations currently required for the conduct of their
respective businesses or ownership of properties and are in all material
respects in compliance therewith.

 

3.8           Litigation. Except as set forth in the SEC Reports or on Schedule
3.8, the Company knows of no pending or threatened legal or governmental
proceedings against the Company or any Subsidiary which could materially
adversely affect the business, property, financial condition or operations of
the Company and its Subsidiaries, taken as a whole, or which materially and
adversely questions the validity of this Agreement or the other Transaction
Documents or the right of the Company to enter into this Agreement and the other
Transaction Documents, or to perform its obligations hereunder and thereunder.
Neither the Company nor any Subsidiary is a party or subject to the provisions
of any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality which could materially adversely affect the business,
property, financial condition or operations of the Company and its Subsidiaries
taken as a whole. Except as set forth in the SEC Reports or on Schedule 3.8,
there is no action, suit, proceeding or investigation by the Company or any
Subsidiary currently pending in any court or before any arbitrator or that the
Company or any Subsidiary intends to initiate. Neither the Company nor any
Subsidiary, nor to the Company’ s knowledge any director or officer thereof, is
or since the Form 10-K has been the subject of any action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the Company’s knowledge,
there is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company.

 

3.9           Compliance. Except as set forth in the SEC Reports or on Schedule
3.9, neither the Company nor any Subsidiary: (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

-5-

 

 

3.10         Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations, permits, and licenses issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as currently conducted, except where the failure to
possess such permits or licenses could not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

3.11         Reserved.

 

3.12         Investment Company. The Company is not an “investment company”
within the meaning of such term under the Investment Company Act of 1940, as
amended (an “Investment Company”), and the rules and regulations of the SEC
thereunder and immediately following the use of the proceeds from the aggregate
purchase price to be paid by the Subscriber pursuant to this Agreement and the
Subscription Agreement as currently contemplated by the Company, the Company
will not be an Investment Company.

 

3.13         Brokers. Except as set forth on Schedule 3.13, neither the Company
nor any of the Company’s officers, directors, employees or stockholders has
employed or engaged any broker or finder in connection with the transactions
contemplated by this Agreement and no fee or other compensation is or will be
due and owing to any broker, finder, underwriter, placement agent or similar
person in connection with the transactions contemplated by this Agreement. The
Company is not party to any agreement, arrangement or understanding whereby any
person has an exclusive right to raise funds and/or place or purchase any debt
or equity securities for or on behalf of the Company.

 

3.14         Intellectual Property; Employees.

 

(a)          The Company owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted and as presently proposed to be conducted, without
any known infringement of the rights of others as described in the SEC Reports
and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Except as disclosed on
Schedule 3.14 or the SEC Reports, there are no material outstanding options,
licenses or agreements of any kind relating to the Intellectual Property Rights,
nor is the Company bound by or a party to any material options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes of any other person or entity other than such
licenses or agreements arising from the purchase of “off the shelf” or standard
products. The Company has not received any written communications alleging that
the Company has violated or, by conducting its business as presently proposed to
be conducted, would violate any Intellectual Property Rights of any other person
or entity. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-6-

 

 

(b)          Except as disclosed in the SEC Reports, the Company is not aware
that any of its executive officers is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with his or her duties to the Company or that would conflict
with the Company’s business as presently conducted.

 

(c)          The Company is not aware that any of its executive officers intends
to terminate his or her employment with the Company, nor does the Company have a
present intention to terminate the employment of any executive officer.

 

(d)          Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument between any employee and the Company.

 

3.15         Title to Real Property; Liens, Etc. Except as described in the SEC
Reports, each of the Company and the Company’s subsidiary, Gold Acquisition
Corp., a Nevada corporation (“GAC”) has record title to the unpatented mining
claims (“Mining Claims”) and unpatented millsites (“Millsites”) it owns, and
record title to its leasehold and subleasehold interests in real property (the
“Leasehold Estates”), in each case subject to no Encumbrances, other than (a)
the production royalties listed in Schedule 3.15, (b) Encumbrances resulting
from taxes which have not yet become delinquent; and (c) Encumbrances which do
not materially detract from the value of the property subject thereto or
materially impair the operations of the Company; and (d) those that have
otherwise arisen in the ordinary course of business, none of which are material;
and, with respect to the Mining Claims and Millsites, subject to the paramount
title of the United States of America and the statutory rights of third parties
to use the surface of the Mining Claims and Millsites and to explore for and
develop federal leasable minerals. Except as set forth in Schedule 3.15, each of
the Company and GAC are in compliance with all material terms of each lease or
sublease of real property to which it is a party or is otherwise bound. Nothing
in this Section 3.15, however, shall be deemed to be a representation or a
warranty that any of the Mining Claims contains a discovery of valuable
minerals. The Company has good and marketable title to the personal property
owned by it.

 

3.16         Obligations to Related Parties. Except as described in the SEC
Reports including employment agreements filed on Form 8-K or in Schedule 3.16,
there are no obligations of the Company to officers, directors, stockholders, or
employees of the Company other than (a) for payment of salary or other
compensation for services rendered including equity compensation, (b)
reimbursement for reasonable expenses incurred on behalf of the Company and (c)
for other standard employee benefits made generally available to all employees
(including stock option agreements outstanding under any stock option plan
approved by the Board of Directors of the Company). Except as disclosed in the
SEC Reports or in Schedule 3.16, none of the officers or directors of the
Company and, to the Company’s knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than as holders of equity and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

-7-

 

 

3.17         Material Changes. Except as set forth in Schedule 3.17, since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the subsequent SEC Reports, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to generally accepted
accounting principles or required to be disclosed in filings made with the SEC,
(iii) the Company has not altered its method of accounting or the identity of
its auditors, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company equity incentive
plans. The Company does not have pending before the SEC any request for
confidential treatment of information.

 

3.18         Sarbanes-Oxley. The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.

 

3.19         No General Solicitation. None of the Company, its Subsidiaries, any
of their affiliates, and any person acting on their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Shares.

 

3.20         No Integrated Offering. Assuming the accuracy of the Subscriber
representations and warranties set forth in Article I hereunder, none of the
Company, its Subsidiaries, any of their affiliates, and any person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Shares under the Securities Act or that
is likely to cause this offering of the Shares to be integrated with prior
offerings by the Company for purposes of the Securities Act or any applicable
stockholder approval provisions, including without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. Except as disclosed in
the SEC Reports, none of the Company, its Subsidiaries, their affiliates and any
person acting on their behalf, have taken any action or steps referred to in the
preceding sentence that would require registration of any of the Shares under
the Securities Act or cause the offering of the Shares to be integrated with
other offerings.

 

-8-

 

 

3.21         Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Charter Documents or the laws of its state of incorporation that is or could
become applicable to the Subscriber as a result of the Subscriber and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the Company’s issuance of the Shares
and the Subscriber’s ownership of the Shares.

 

3.22         Taxes. Each of the Company and its Subsidiaries has filed all U.S.
federal, state, local and foreign tax returns which are required to be filed by
each of them and all such returns are true and correct in all material respects,
except for such failures to file which could not reasonably be expected to have
a Material Adverse Effect. The Company and each Subsidiary has paid all taxes
pursuant to such returns or pursuant to any assessments received by any of them
or by which any of them are obligated to withhold from amounts owing to any
employee, creditor or third party except where not reasonably expected to have a
Material Adverse Effect. The Company and each Subsidiary has properly accrued
all taxes required to be accrued and/or paid, except where the failure to accrue
would not have a Material Adverse Effect. To the knowledge of the Company, the
tax returns of the Company and its Subsidiaries are not currently being audited
by any state, local or federal authorities. Neither the Company nor any
Subsidiary has waived any statute of limitations with respect to taxes or agreed
to any extension of time with respect to any tax assessment or deficiency. The
Company has set aside on its books adequate provision for the payment of any
unpaid taxes except where not reasonably expected to have a Material Adverse
Effect.

 

3.23         Registration Rights. Except as set forth on Schedule 3.23, no
person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.

 

3.24         Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from the OTCQB to the effect
that the Company is not in compliance with the rules or regulations of the
OTCQB. To the Company’s knowledge it is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
rules and regulations of the OTCQB.

 

3.25         Disclosure. Except with respect to the material terms and
conditions of the Offering, the Company confirms that neither it nor, to the
Company’s knowledge, any other person acting on its behalf has provided the
Subscriber or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Subscriber will rely on the foregoing
representation in purchasing the Shares. All disclosure in the Transaction
Documents is true and correct when considered in the aggregate and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole together with the SEC Reports do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements, in light of the
circumstances under which they were made and when made, not misleading.

 

-9-

 

 

3.26        Private Placement. Assuming the accuracy of the Subscriber’s
representations and warranties set forth in Article II, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Subscriber as contemplated hereby.

 

3.27        DTC Status. To the Company’s knowledge, the Company’s transfer agent
(the “Transfer Agent”) is a limited participant of the Depository Trust Company
and a full FAST transfer agent in the Depository Trust Company Automated
Securities Transfer Program. The Company’s Common Stock is currently eligible
for transfer pursuant to the Depository Trust Company Automated Securities
Transfer Program.

 

3.28        OFAC. Neither the Company nor, to the Company’s knowledge, any
director, officer, agent, employee, affiliate or person acting on its behalf, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any joint venture
partner or other person or entity, towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions.

 

3.29        Bad Actor Disqualification

 

(a)          No Disqualification Events. With respect to Shares to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act (“Regulation
D Securities”), to the knowledge of the Company, none of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person” and, together, “Issuer Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Subscriber a copy of any disclosures provided
thereunder.

 

(b)          Other Covered Persons. The Company is not aware of any person that
(i) has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of the Shares and (ii)
who is subject to a Disqualification Event.  

 

-10-

 

 

(c)          Notice of Disqualification Events. The Company will notify the
Subscriber in writing of (i) any Disqualification Event relating to any Issuer
Covered Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person, prior to any
Closing of this Offering.

 

IV.         TERMS OF SUBSCRIPTION

 

4.1           Certificates representing the Shares purchased by the Subscriber
pursuant to this Agreement will be prepared for delivery to the Subscriber as
soon as practicable following the Closing (but in no event later than five (5)
days after the Closing) at which such purchase takes place. The Subscriber
hereby authorizes and directs the Company to deliver the certificates
representing the Shares purchased by the Subscriber pursuant to this Agreement
directly to the Subscriber’s address indicated on the signature page hereto.

 

V.CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

 

5.1           The Subscriber’s obligation to purchase the Shares at the Closing
at which such purchase is to be consummated is subject to the fulfillment on or
prior to such Closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:

 

(a)          Representations and Warranties; Covenants. The representations and
warranties made by the Company in Section 3 hereof qualified as to materiality
shall be true and correct as of the Initial Closing and on each Closing Date,
except (i) to the extent any such representation or warranty expressly speaks as
of an earlier date, in which case such representation or warranty shall be true
and correct as of such earlier date, and, (ii) the representations and
warranties made by the Company in Section 3 hereof not qualified as to
materiality shall be true and correct in all material respects at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date; provided however, that notwithstanding the foregoing, the
Company shall only be required to update the Disclosure Schedules by the
delivery to the Subscriber by the Company of an amended Disclosure Schedule with
respect to any information that is of a material nature as of such proposed
Closing Date. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the date of such Closing
shall have been performed or complied with in all material respects.

 

(b)          No Legal Order Pending. There shall not then be in effect any legal
or other order enjoining or restraining the transactions contemplated by this
Agreement.

 

(c)          No Law Prohibiting or Restricting Such Sale. There shall not be in
effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Shares (except as otherwise provided in this Agreement).

 

(d)          Required Consents. The Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Shares and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect.

 

-11-

 

 

(e)          Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect.

 

(f)          No Suspensions of Trading in Common Stock. Trading in the Common
Stock shall not have been suspended by the SEC or by the OTCQB (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date quoted on the OTCQB.

 

(g)          Blue Sky. The Company shall have completed qualification for the
Shares under applicable Blue Sky laws.

 

(h)          Legal Opinion. The Company’s corporate counsel shall have delivered
a legal opinion addressed to the Subscriber in a form reasonably acceptable to
the Subscriber.

 

(i)          Proceedings and Litigation. No action, suit or proceeding shall
have been commenced by any Person against any party hereto seeking to restrain
or delay the purchase and sale of the Shares or the other transactions
contemplated by this Agreement or any of the other Transaction Documents.

 

(j)          Disclosure Schedules. The Company shall have delivered a copy of
its Disclosure Schedules (or delivered a copy of its amended Disclosure
Schedules pursuant to Section 5.1(a)).

 

VI.         COVENANTS OF THE COMPANY

 

6.1          Transfer Restrictions.

 

(a)          The Shares may only be disposed of in compliance with state and
United States federal securities laws and applicable Canadian securities laws.
In connection with any transfer of Shares other than pursuant to an effective
registration statement or Rule 144 promulgated under the Securities Act, to the
Company or to an affiliate of a Subscriber, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement, and shall have the
rights of a Subscriber under this Agreement. In addition to the foregoing, the
Subscriber agrees and understands that (i) the Company is not a “reporting
issuer” (as such term is defined under applicable Canadian securities laws) in
any province or territory of Canada, (ii) the distribution of the Shares to the
Subscriber is being made on a private placement basis only and is exempt from
the requirement that the Company prepare and file a prospectus with the Canadian
securities regulatory authorities, (iii) any resale or transfer of the Shares
must be made in accordance with applicable Canadian securities laws, which may
require resales or transfers to be made in accordance with exemptions from the
prospectus requirements of Canadian securities laws, pursuant to a discretionary
exemption therefrom or in a transaction not otherwise subject to such
requirements (which Canadian resale restrictions may in some circumstances apply
to resales of the Shares made outside of Canada). The Subscriber agrees to
comply with applicable Canadian securities laws in connection with any resale or
transfer of the Shares. If requested by the Company in connection with any
resale or transfer of the Shares, the Subscriber will provide such evidence,
which may include an opinion of Canadian legal counsel, that is satisfactory to
the Company confirming that such resale or transfer complies with the
requirements of Canadian securities laws.

 

-12-

 

 

(b)          The Subscriber agrees to the imprinting of a legend on the Shares
substantially in the following form until the Shares have been transferred
pursuant to a registration statement under the Securities Act that has been
declared effective or an exemption thereunder:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN
OCTOBER 2014 PRIVATE PLACEMENT AND HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED, DIRECTLY OR INDIRECTLY, EXCEPT: (A) TO THE COMPANY, (B) PURSUANT
TO AN EFFECTIVE REGISTRATION THEREOF UNDER THE ACT; (C) OUTSIDE THE
UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE
U.S. SECURITIES ACT, IF AVAILABLE, AND IN ACCORDANCE WITH ANY LOCAL LAWS AND
REGULATIONS, (D) IN COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, IF
AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (E)
IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE ACT AND IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, AND IN THE CASE OF (C),
(D) OR (E) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OF RECOGNIZED
STANDING, REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, TO SUCH
EFFECT. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.”

 

The above legend may be removed by delivery to the registrar and transfer agent
for the Shares and to the Company of an opinion of counsel, of recognized
standing reasonably satisfactory to the Company, that such legend is no longer
required under the applicable requirements of the Securities Act.

 

In addition to the foregoing legend, the following legend (the “Canadian
Legend”) shall also be placed on each certificate issued to Subscriber, in form
substantially similar to the following:

 

-13-

 

 

“CANADIAN LEGEND: UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF
THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A
DAY AFTER THE LATER OF (I) [INSERT THE DISTRIBUTION DATE] AND (II) THE DATE THE
COMPANY BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.”

 

(c)          Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 6.1(b) hereof, other than the
Canadian legend): (i) following any sale of such Shares pursuant to an effective
registration statement covering the resale of such security under the Securities
Act, or (ii) following any sale of such Shares pursuant to Rule 144, or (iii) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC). The Company shall cause its counsel, at the Company’s expense, to
issue a legal opinion to the Company’s transfer agent promptly if required by
the Company’s transfer agent to effect the removal of the legend if one of the
preceding events has occurred and as permitted by law. In order to remove the
Canadian Legend from the certificates evidencing the Shares, the Company may
require such evidence from the Subscriber, which may include an opinion of
Canadian legal counsel, that is satisfactory to the Company confirming that the
Canadian Legend is no longer required to be affixed to the certificates
evidencing the Shares.

 

6.2           Listing of Shares. The Company agrees, (i) if the Company applies
to have the Common Stock traded on any other trading market, it will include in
such application the Shares, and will take such other action as is necessary or
desirable to cause the Shares to be listed on such other trading market as
promptly as possible, and (ii) it will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a trading market and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the trading market.

 

6.3           Omitted

 

6.4           Replacement of Certificates. If any certificate or instrument
evidencing any of the Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities. If a
replacement certificate or instrument evidencing any securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.5           Omitted

 

6.6           Securities Laws; Publicity. The Company shall, by 8:30 a.m. (New
York City time) on the fourth trading day immediately following a Closing
hereunder, issue a Current Report on Form 8-K disclosing the material terms of
the transactions contemplated hereby and including the Transaction Documents as
exhibits thereto to the extent required by law. The Company shall not publicly
disclose the name of Subscriber, or include the name of any Subscriber in any
filing with the SEC or any regulatory agency or trading market, without the
prior written consent of Subscriber, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents
(including signature pages thereto) with the SEC and (b) to the extent such
disclosure is required by law, in which case the Company shall provide the
Subscriber with prior notice of such disclosure permitted under this clause (b).

 

-14-

 

 

6.7           Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Shares if required under Regulation D promulgated under
the Securities Act and to provide a copy thereof, promptly upon request of the
Subscriber. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Shares for, sale to the Subscriber at the Closing under applicable securities or
“Blue Sky” laws of the states of the United States, and shall provide evidence
of such actions promptly upon request of any Subscriber.

 

6.8           Omitted

 

6.9           Indemnification. The Company agrees to indemnify and hold harmless
the Subscriber, its affiliates and their respective officers, directors,
employees, agents and controlling persons (collectively, the “Indemnified
Parties”) from and against , any and all loss, liability, damage or deficiency
suffered or incurred by any Indemnified Party by reason of any misrepresentation
or breach of warranty by the Company made in this Agreement or, after any
applicable notice and/or cure periods, nonfulfillment of any covenant or
agreement to be performed or complied with by the Company under this Agreement
or other Transaction Documents; and will promptly reimburse the Indemnified
Parties for all expenses (including reasonable fees and expenses of legal
counsel) as incurred in connection with the investigation of, preparation for or
defense of any pending or threatened claim related to or arising in any manner
out of any of the foregoing, or any action or proceeding arising therefrom
(collectively, “Proceedings”), whether or not such Indemnified Party is a formal
party to any such Proceeding (unless such action is based upon a breach of such
Subscriber’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Subscriber may have with any
such stockholder or any violations by such  Subscriber of state or federal
securities laws or any conduct by such Subscriber which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Subscriber in respect of which indemnity may be sought pursuant to
this Agreement, such Subscriber shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Subscriber. Any Subscriber
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Subscriber except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Subscriber, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Subscriber
under this Agreement (y) for any settlement by a Subscriber effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Subscriber’s breach of its representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Subscriber may have with any such stockholder or any
violations by such Subscriber of state or federal securities laws or any conduct
by such Subscriber which constitutes fraud, gross negligence, willful misconduct
or malfeasance. The indemnification required by this Section 6.9 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred. The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Subscriber against the Company or others and any
liabilities the Company may be subject to pursuant to law.

 

-15-

 

 

(a)          If for any reason (other than a final non-appealable judgment
finding any Indemnified Party liable for losses, claims, damages, liabilities or
expenses for its gross negligence or willful misconduct) the foregoing indemnity
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless, then the Company shall contribute to the amount paid or payable
by an Indemnified Party as a result of such loss, claim, damage, liability or
expense in such proportion as is appropriate to reflect not only the relative
benefits received by the Company on the one hand and the Advisor on the other,
but also the relative fault by the Company and the Indemnified Party, as well as
any relevant equitable considerations.

 

6.10         Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other person acting on
its behalf, will provide Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information. The Company understands and confirms that Subscriber shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

VII.         MISCELLANEOUS

 

7.1           Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile with receipt confirmed at or
prior to 5:30 p.m. (New York City time) on a day in which the New York Stock
Exchange is open for trading (a “Trading Day”), (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile with receipt confirmed on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day, (c) the second (2nd)
Trading Day following the date sent by U.S. nationally recognized overnight
courier service or (d) upon delivery to or actual receipt by the party to whom
such notice is required to be given. The address for such notices and
communications shall be addressed as follows:

 

-16-

 

 

if to the Company, to it at:

Pershing Gold Corporation
1658 Cole Boulevard
Building 6, Suite 200
Lakewood, Colorado 80401
Attn: Stephen Alfers, President & CEO
Fax No.: (720) 974-7249

 

With a copy to (which shall not constitute notice):

Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado 80202
Attn: Deborah Friedman, Esq.
Fax No.: 303-892-1379

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

With a copy to (which shall not constitute notice):

[Insert Name and Address]

 

7.2           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties hereto.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

7.3           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns. The Company may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of Subscriber (other
than by merger). Subscriber may assign any or all of its rights under this
Agreement to any person to whom Subscriber assigns or transfers any Shares in
accordance with applicable law, provided that such transferee agrees in writing
to be bound, with respect to the transferred Shares, by the provisions of the
Transaction Documents.

 

7.4           The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

7.5           Upon the execution and delivery of this Agreement by the
Subscriber and the Company, this Agreement shall become a binding obligation of
the Subscriber with respect to the purchase of Shares as herein provided.

 

-17-

 

 

7.6           All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

7.7           The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

7.8           It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

 

7.9           The Company and Subscriber agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate and as permitted by law to carry out
the purposes and intent of this Agreement.

 

7.10         This Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

7.11         Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.

 

7.12         In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Subscriber and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 

-18-

 

 

7.13         The Company further understands and acknowledges that (i)
Subscriber may engage in hedging activities at various times during the period
that the Shares are outstanding, and (ii) such hedging activities (if any) could
reduce the value of the existing stockholders’ equity interests in the Company
at and after the time that the hedging activities are being conducted.  The
Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.

 

7.14         In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-19-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Share Purchase
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:       PERSHING GOLD CORPORATION       By:       Name:     Title:      

Address:

 

1658 Cole Boulevard

  Building 6, Suite 200   Lakewood, Colorado 80401   Attn: Stephen Alfers,
President & CEO  

 

SUBSCRIBER:       [Subscriber Name]       By:       Name:     Title:      
Address:       [Subscriber Address]  

 

 

 

 

EXHIBIT A

SUBSCRIBER

 

Name of Subscriber  Shares  Total Purchase
Price                        

 

A-1

